        ________




Case 18-70870-JAD         Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                       Desc
                                 Exhibit C Page 1 of 21




                               PURCHASE AND SALE AGREEMENT

        This P RCHASE AND SALE AGREEMENT (this “Agreement”), dated as of the 2o
 day of                               2021 (the “Effective Date”). is made by and between
 Larry and Sharon Frederick, husband and wife, with a mailing address of 1098 Frederick Road,
 Martinsburg, PA 16662 (“Seller”), and Eric and Jennifer Frederick, husband and wife, with a
 mailing address of 1219 Frederick Road, Martinsburg, PA 16662 (“Purchaser”).

                                        WITNESETH:

         WHEREAS, a voluntary petition for relief under Chapter Ii of the Bankruptcy Code was
 filed by Seller in the United States Bankruptcy Court for the Western District of Pennsylvania (the
 “Bankruptcy Court”) which is being administered at Bankruptcy No. 18-70870 (“Bankruptcy
 Case”);

         WHEREAS, Seller is the owner of certain plots, pieces or parcels of land situate and being
 in the Township of Taylor and Commonwealth of Pennsylvania (the “Land”), together with the
 buildings and other improvements erected thereon and therein (the “Improvements” and
 collectively with the Land, the “Property”), all are more particularly described on Exhibit “A”
 attached hereto; and

         WHEREAS, Seller desires to sell the Property to Purchaser, and Purchaser desires to
  purchase the Property from Seller, in accordance with the terms and conditions of this Agreement;

           WHERAS, Seller also desires to sell facilities, equipment and livestock associated with the
  Property to Purchaser, and Purchaser desires to purchase facilities, equipment and livestock from
  Seller, in accordance with the terms of this Agreement.

         NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of
  which is hereby acknowledged, and intending to be legally bound hereby, the parties agree as
  follows:

         I.      SALE OF THE PROPERTY.

                (a)     Sale and Purchase. Subject lo the terms hereof, Seller shall sell, convey
  and assign to Purchaser, or its assigns, free and clear of all liens, claims and encumbrances, and
  Purchaser shall purchase, take and accept from Seller, all of Seller’s right, title, and interest in
  and to the Property (the “Sale”).

                 (b)     The Property Description. The Property to be conveyed shall include the
   following:

                         (i)     the Land described in Exhibit A;




                                           EXHIBIT C
Case 18-70870-JAD          Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                         Desc
                                  Exhibit C Page 2 of 21




                         (ii)    the Improvements;

                         (iii)    all right, title and interest, ifany, of Seller in and to any land lying
 in the bed of any Street, road or avenue, opened or proposed, in front ofor adjoining the Land, to
 the center line thereof, and all right, title and interest of Seller, if any, in and to any award for any
 taking by condemnation, or for damage to the Property by reason of change of grade of any street
 or highway;

                        (iv)    any and all easements, rights of way or use, privileges, licenses,
 appurtenances and rights to the same thereunto belonging to or inuring to the benefit of Seller
 and pertaining to the Property;

                        (v)     any and all right, title and interest of Seller in any strips or gores
 adjacent to or abutting the Land or any portion thereof;

                         (vi)     all sewer, water, and other utility capacity allocated by any public
 or private utility authority to serve or currently serving the Property;

                         (vii)   any reversionary rights attributable to Seller with respect to the
 Property;

                        (viii) any and all surveys, reports, studies or analyses of the operations
 of the Building in Seller’s possession and to the extent they are assignable to be assigned to
 Purchaser; and

                         (ix)    any and all transferable consents, authorizations, variances or
 waivers.

                 (c)      Agreement to Convey Property. Seller agrees to sell and convey, and
  Purchaser agrees to purchase and accept, the Property by Special Warranty Deed (as hereinafter
  defined), with title as described in Section 5 hereof.

                 (d)      Agreement to Convey Personal Property. Seller agrees to sell and convey,
  and Purchaser agrees to purchase and accept, title to the Personal Property (as hereinafter
  defined), by bill of sale with warranty of title. As used herein, the term “Personal Property”
  shall mean all apparatus, machinery, devices, appurtenances, equipment, and livestock owned
  by Seller and located at and used in connection with the ownership, operation or maintenance of
  the Property, specifically excluding all bank accounts, insurance claims and Local, State and
  Federal grants or credits. A list of the Peronsal Property being sold is attached as Exhibit A-I.

         2.      PURCHASE PRICE.

          The purchase price for the Property and the Personal Property (the “Purchase Price”) shall
  consist of the following:
                (a)    Two Million, One Hundred Thousand Dollars ($2,100,000.00) (the “Cash
  Consideration”) payable as follows:

                                                   -2-
Case 18-70870-JAD         Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                      Desc
                                 Exhibit C Page 3 of 21




                       (i)    Within three (3)business days following the execution and delivery
 of this Agreement by Purchaser and Seller, Purchaser shall make a deposit in the amount of Five
 Thousand Dollars ($5,000.00) (the “Deposit”) with Lampl Settlement Services, 435 S Maple
 Aye, Greensburg, PA 15601 (the “Escrow Agent”), to be held in escrow as hereinafter provided
 and becoming non-refundable at the expiration of any contingencies described below.

                         (ii)   The balance of the Purchase Price, subject to adjustment as
 provided herein, shall be paid on the Closing Date, by federal funds wire transfer to a bank
 account as Seller shall designate.

               (b)     The assumption of Seller’s obligations due and owing to Growmark FS,
 LLC and  FS Financial Services, LLC (collectively “Growmark”) to the extent of Growmark’s
 allowed secured claim under 11 USC § 506, ifany, on the Personal Property.

        3.      ALLOCATION OF THE CASH CONSIDERATION

        The Cash Consideration shall be allocated as follows:

                1098 Frederick Road (20.00-09-009.00-000): $1,378,755.00

                Personal Property associated with 1098 Frederick Road: $196,245.00

                1219 Frederick Road (20.00-09..-008.00-000): $459,585

                Personal Property associated with 1219 Frederick Road: $65,415

        4.      CONTINGENCIES.

        Closing is contingent upon:

               a)        Seller and Purchaser having obtained a final, non-appealable Order of
 Court approving  the sale free and clear of all liens, claims and encumbrances.

        5.      TITLE.

                  (i)     It shall be a condition precedent to Purchaser’s obligation to complete
 Closing hereunder that at the Closing, title to the Property shall be free and clear of all defects,
 liens, encumbrances, covenants, restrictions and easements, excepting only: (i) general real estate
 taxes not yet due and payable (ii) acts done or suffered by or against Purchaser (iii) water, sewer,
 gas, electric, cable television, telephone, fiber optic and other utility lines as are currently
 installed, (iv) reservations or leases of coal, oil, gas and other minerals and (v) minor
 discrepancies and imperfections of title that do not materially impair the use or marketability of
 the Property; (collectively, the “Permitted Exceptions”). Othenvise title to Ehe Property shall be
 good and marketable and insurable at such regular rates by a title company authorized to do
 business in Pennsylvania. If Seller shall be unable or unwilling to convey fee title to the Property
 in accordance with the foregoing requirements, Purchaser may elect in writing on or before the
 Closing Date to accept such title as Seller can convey, in which case Closing shall proceed,

                                                  3
Case 18-70870-JAD         Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                        Desc
                                 Exhibit C Page 4 of 21




 subject to all of the other terms and conditions ofthis Agreement, but without any abatement or
 reduction of the consideration for the Property and without any liability of Seller to Purchaser as
 a result thereof. If Purchaser shall not elect to take title subject to exceptions other than the
 Permitted Exceptions then this Agreement shall terminate and be null and void and neither party
 shall have any obligation or liability in connection with this Agreement and Escrow Agent shall
 return the Deposit and all interest earned thereon to Purchase

                  (ii)   Purchaser shall order from the Escrow Agent a commitment to insure title
 to the Property (the “Commitment”) and shall deliver a copy thereof to Seller promptly upon
 receipt. lfthe Commitment reflects or discloses any defect, exception, or other adverse matter
 affecting the Property (“Title Defects”) that are unacceptable to Purchaser, then Purchaser shall
 provide Seller with written notice of Purchaser’s objections to the Title Defects within thirty
 (30) days of execution of this Agreement (the “Objection Notice”). Seller will notify Purchaser
 of its election to remove a Title Defect within five (5) days of Seller’s receipt ofan Objection
 Notice from Purchaser. If Seller fails to notify Purchaser as aforesaid that Seller will remove any
 Title Defect on or before Closing, Purchaser as its sole remedy and at its sole option may (i)
 proceed to the Closing and take title subject to such Title Defect with no adjustement of the
 Purchase Price, or (ii) terminate this Agreement, in which case this Agreement will terminate and
 be null and void and neither party shall have any obligation or liability in connection with this
 Agreement (except for any liability which expressly survives Closing hereunder) and Escrow
 Agent shall return the Deposit to Purchaser.

        6.      SELLER’S REPRESENTATIONS.

         All representations, warranties and covenants herein are conditioned upon and/or subject
 to final unappealable Order of the Bankruptcy Court approving the Sale. To induce Purchaser to
 enter into this Agreement, Seller represents, warrants and covenants to Purchaser as of the date
 hereof and as of the Closing Date as follows:

                 (a)     Authorization and Execution. Seller has all requisite power and authority
  to enter into and perform the obligations hereunder and under any document or instrument
  required to be executed and delivered on behalf of Seller.

               (b)    Title. Seller is the sole owner of fee simple title to the Property and has
  good and marketable fee simple title to the Property, free and clear of all liens and
  encumbrances, except for the Permitted Exceptions.

        7.      PURCHASER’S REPRESENTATEONS.

         Purchaser represents to Seller that:

                (a)     Authority. Purchaser has full right, power and authority to enter into,
  execute and deliver this Agreement, and to perform the obligations hereunder.




                                                  4
Case 18-70870-JAD          Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                      Desc
                                  Exhibit C Page 5 of 21




                  (b)    Consent. No consent, approval, authorization, order, registration or
  qualification ofor by any Person, including, without limitation, any governmental or regulating
  authority, is required in connection with the execution, delivery and performance by Purchaser
  of this Agreement and/or the consummation of the Transaction, which has not been obtained.

                  (c)     Execution of Agreement. Neither the execution and delivery of this
  Agreement, or any other documents necessary to complete this transaction, nor the
  consummation of the Transaction, nor the fulfillment ofor compliance with the terms and
  conditions hereof shall: (i) violate, be in conflict with, constitute a default under, cause the
  acceleration of any payments pursuant to, or otherwise impair the good standing, validity, or
  effectiveness of any agreement, contract, indenture, or mortgage, to which Purchaser is bound;
  or (ii) to the best of Purchaser’s knowledge, violate any provision of law, rule, regulation, order,
  permit, or license to which Purchaser is subject or pursuant to which Purchaser conducts its
  business.

         8.      CLOSING.

         (a)     Closing. The consummation of the transactions contemplated hereby (the
 “Closing’) shall take place within fifteen (15) days ofa final, non-appealable Confimred Order of
 Sale in accordance with Bankruptcy Code Section 363 at 223 Fourth Aye, 4 Floor, Pittsburgh.
 PA 15222 or at such other palce and time as may me mutually agreed to by the parties (the “Closing
 Due”). All proceedings to be taken and all documents to be executed and delivered by all parties
 at the Closing shall be deemed to have been taken and executed simultaneously and no proceedings
 shall be deemed to have been taken nor documents executed or delivered until all have been taken,
 executed and delivered.

         (b)     Seller’s Deliveries. At the Closing, Seller shall deliver, or cause to be delivered,
  to Purchaser, the following:

                       (i)     a Special Warranty Deed (the “Deed”) executed by Seller,
  conveying to Purchaser good and marketable title in fee simple to the Property, free of all liens
  and encumbrances, and setting forth the applicable metes and bounds of the Property;

                         (ii)    a FIRPTA Certificate;

                         (Hi)    the Bill of Sale;

                        (iv)     all keys, combinations to locks and security codes at and for the
  Property and the security system,   if any;

                         (v)     any warranties, guaranties, service manuals and other
  documentation pertaining to the Personal Property that are in the possession of Seller or its
  agents, together with an instrument of assignment executed by Seller in form and substance
  satisfactory to Purchaser;




                                                     5
Case 18-70870-JAD           Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                           Desc
                                   Exhibit C Page 6 of 21




                        (vi)   originals of the plans and specifications for the Property in the
 possession of Seller and Seller’s agents, including, but not limited to, any “as built” plans,
 surveys, plans and construction drawings;

                        (vii) any other documents as required by this Agreement or as
 reasonably required by the Title Company to effectuate Closing, including, without limitation, an
 owner’s affidavit and indemnity in form and substance required by the Title Company;

          (c)   Purchaser’s Deliveries. At the Closing, Purchaser shall deliver or cause to be
  delivered to Seller:

                          (viii)   the balance of the Purchase Price;

          9.      CONDITIONS PRECEDENT TO OBLIGATIONS.

         The obligation of Purchaser to purchase the Property and Personal Property from Seller in
 accordance with this Agreement is subject to satisfaction of each of the following conditions (the
 “Purchaser’s Conditions Precedent”), any of which may be waived in whole or in part by
 Purchaser on or prior to the Closing Date. Purchaser may terminate this Agreement and receive
 a return of the Deposit upon the failure of any such condition.

                  a) Representations. Each of the representations of Seller and Purchaser contained
          in this Agreement shall be true and correct in all respects on the Closing Date, as though
          made on such date.

                  b) Compliance with Seller’s Covenants. Seller shall have performed and complied
          with all of the terms, conditions and covenants required by this Agreement to be
          performed and complied with by Seller prior to or on the Closing Date.

                   c) Title Policy. Purchaser shall receive confirmation that a ALTA owner’s policy
          of title insurance acceptable to Purchaser will be issued by the Title Company, dated the
          date ofClosing and with policy coverage in the amount of the Purchase Price, insuring
          Purchaser as owner of good, marketable and indefeasible fee simple title to the land and
          improvements, subject only to the Permitted Exceptions.

                  d) The “Court Approval Date” occurring on or before July 15, 2021.

  Seller’s obligations to sell the Property and Personal Property are conditioned upon the approval of the
  Sale by the Bankruptcy Court.

          10.     APPORTIONMENTS.

              (a)    The following shall be apportioned between Seller and Purchaser as of
  11:59 PM EST. on the day immediately preceding the Closing Date (the “Apportionment
  Date”):



                                                       6
Case 18-70870-JAD         Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                          Desc
                                 Exhibit C Page 7 of 21




                        (i)     real estate taxes, sewer rents and taxes, water rates and charges
 other than those pursuant to clause (iii) below, and any other governmental taxes and charges
 levied or assessed against the Property (collectively, the “Properly Taxes”), on the basis of the
 respective periods for which each is assessed or imposed, to be apportioned in accordance wilh
 subsection (b) hereof;

                      (ii)    water charges based on meter readings to be apportioned in
 accordance with subsection (c) hereof;

                         (iii)    fuel, if any, as estimated by Seller’s supplier, at current cost,
 together with any sales taxes   payable    in connection therewith, ifany. A current letter from
 Seller’s fuel supplier shall be evidence as to the quantity of fuel on hand and the current cost
 there for;

                       (iv)    except as otherwise set forth in this Agreement, the customs of the
 county in which the Property is located shall govern proration.

                  (b)     Property Taxes shall be apportioned on the basis of the fiscal period for
  which assessed. If the Closing Date shall occur either before an assessment is made or a tax rate
  is fixed for the tax period in which the Closing occurs, the apportionment of the Property Taxes
  based thereon shall be made at the Closing by applying the tax rate for the preceding year to the
  latest assessed evaluation, but, after the assessment and/or tax rate for the current year is fixed,
  the apportionment thereof shall be recalculated and Seller or Purchaser, as the case may be, shall
  make an appropriate payment to the other based on such recalculation.

                 (c)    If there are water meters on the Property, the unfixed water rates and
  charges and sewer rents and taxes if any, shall be apportioned (i) on the basis of an actual
  reading done on or immediately prior to the Apportionment Date, or (ii) if such reading has not
  been made, on the basis of the last available reading provided in such case, Purchaser shall be
  insured for water and sewer charges by the Title Company through the Closing Date. If the
  apportionment is not based on an actual current reading, then upon the taking of a subsequent
  actual reading, such apportionment shall be readjusted and Seller or Purchaser, as the case may
  be, shall promptly deliver to the other the amount determined to be due upon such readjustment.
  Seller shall provide water meter readings and produce same on the Closing Date.

                 (d)     If the computation of apportionments shows that a net amount is owed by
  Seller to Purchaser, such amount shall be credited against the Purchase Price payable by
  Purchaser on the Closing Date. If such computation shows that a net amount is owed by
  Purchaser to Seller. such amount shall be paid to Seller by Purchaser on the Closing Date.

                (e)    Other Costs. Any other costs or charges of the Closing not specifically
  mentioned in this Agreement shall be paid and adjusted in accordance with local custom in the
  county in which the Property is located.




                                                    7
Case 18-70870-JAD          Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                    Desc
                                  Exhibit C Page 8 of 21




        11.     CLOSING COSTS: FEES AND DISBURSEMENTS OF COUNSEL.

          Seller shall pay 1/2 and Purchaser shall pay 1/2 of the transfer taxes, ifany, imposed upon
 or payable in connection with the transfer of title to the Property and the recordation of the Deed.
 Seller and Purchaser shall each execute and/or swear to the returns or statements required in
 connection with the aforesaid taxes. All such tax payments shall be made payable directly to the
 order of the appropriate governmental officer or the Title Company. Purchaser shall pay the
 charges for recording and/or filing the Deed. Purchaser shall also pay all costs in connection with
 the preparation of any surveys of the Property as well as the costs of the examination of title and
 all title insurance policy premiums. Each of the parties hereto shall bear and pay the fees and
 disbursements of its own counsel, accountants and other advisors in connection with the
 negotiation and preparation of this Agreement and the Closing. The provisions of this Section
  II shall survive the Closing.

         12.    SELLER’S COVENANTS.

        Seller hereby covenants that Seller will:

                (a)    Maintenance of Property. Prior to the Closing Date, maintain the Property
  and Personal Property in the condition existing on the Effective Date, normal and reasonable
  wear and tear excepted.

                 (b)    Risk of Loss. Seller shall bear the risk of loss, of whatever kind and
  nature, associated with the Property and Personal Property, until the Closing.

         13.    NOTICES.

         Any notice or advice to be given or otherwise made to any party hereto shall be deemed
 given if in writing and delivered in person with a receipt obtained, or sent via reputable overnight
 courier, or via facsimile with proof of confirmation of receipt and followed by another permitted
 means of notice provided herein, or duly sent by certified mail, return receipt requested, postage
 prepaid, addressed to the respective recipient as follows:

         ifto Seller:

         Sharon Frederick
         1098 Frederick Road
         Martinsburg, PA 16662

         ifto Purchaser:

         Eric Frederick
         1219 Frederick Road
         Martinsburg, PA 16662



                                                    8
Case 18-70870-JAD         Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                     Desc
                                 Exhibit C Page 9 of 21




         Any such address may be changed, by notice given in the manner provided herein. Any
 notice given by mail shall be deemed given 3 days after mailing in the case of certified mail, upon
 receipt in the case of hand delivery, or overnight courier. Any notice or other communication may
 be given by counsel for the party giving the same.

         14.    AS-IS

           AS IS, WHERE IS, AND WITH ALL FAULTS. THE PROPERTY IS BEING
 SOLD “AS IS, WHERE IS”, AND WITH ALL FAULTS, AND, SELLER MAKES NO
 REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE AS TO THE
 CONDITION THEREOF. IT IS UNDERSTOOD AND AGREED THAT BUYER ASSUMES
 FULL AND COMPLETE RESPONSIBILITY FOR COMPLIANCE WITH ALL TITLES OF
 THE FEDERAL AMERICANS WITH DISABILITIES ACT (“ADA”), THE REGULATIONS
 PROMULGATED PURSUANT THERETO, AS WELL AS ANY AND ALL STATE OR
 LOCAL ACCESSIBILITY STANDARDS FOR THE BUILDINGS.
                 PURCHASER HEREBY RELEASES, QUIT CLAIMS AND FOREVER DISCHARGES
 SELLER AND ITS RESPECTIVE LICENSEES, EMPLOYEES, OFFICERS, REPRESENTATIVES,
 SUCCESSORS AND ASSIGNS, FROM ANY AND ALL CLAIMS, LOSSES OR DEMANDS,
 INCLUDING, BUT NOT LIMITED TO, PERSONAL INJURY AND PROPERTY DAMAGE AND ALL
 OF THE CONSEQUENCES THEREOF, WHETHER KNOWN OR NOT, WHICH MAY ARISE FROM
 THE PRESENCE OF RADON, ENVIRONMENTAL CONTAMINANTS, DEFICIENCIES IN THE ON-
 SITE WATER SERVICE SYSTEMS SERVING THE PROPERTY, AND DEFECTS IN ANY
 INDIVIDUAL ON-LOT SEWAGE DISPOSAL SYSTEMS SERVING THE PROPERTY.

              SELLER MAKES NO REPRESENTATION AS TO THE EXISTENCE OR NON
  EXISTENCE OF ANY ENVIRONMENTAL CONTAMINANTS ON THE PROPERTY, INCLUDING
  BUT NOT LIMITED TO OIL, GREASE, HYDROLIC FLUID, GASOLINE, LEAD AND ANY OTHER
  SUBSTANCES. AT THE TIME OF THE CLOSING, BUYER ASSUMES ALL RESPONSIBILITY
  FOR THE CONDITION OF THE PROPERTY AND SELLER SHALL HAVE NO LIABILITY
  HEREUNDER, INCLUDING THE INDEMNIFICATION PROVISIONS, FOR CLAIMS ARISING
  UNDER FEDERAL, STATE OR LOCAL LAW FOR ANY LIABILITY PERTAINING TO THE
  PROPERTY, INCLUDING BUT NOT LIMITED TO ENVIRONMENTAL CLAIMS ARISING UNDER
  CERCLA OR OTHER STATUTES RELATED TO CONDITIONS IN, ON OR ABOUT THE REAL
  PROPERTY.

         15.     CONUflINATION OR DESTRUCTION.

                 (a)     Fire and Other Casualty.

                          (I)     Unless resulting from the acts or omissions of Purchaser or any
  affiliate of Purchaser, or any agent, employee or contractor of Purchaser, the risk of any loss due
  to loss, damage, impairment, confiscation or condemnation of the Property or any part thereof
  shall be upon Seller at all times prior to the Closing Date. Seller shall maintain in effect until
  the Closing Date all insurance policies now in effect with respect to the Property.

                        (ii)   If, at any time prior to the Closing Date, all or any portion of the
  Property is destroyed or materially damaged as a result of fire or any other casualty whatsoever,

                                                    9
Case 18-70870-JAD          Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                      Desc
                                 Exhibit C Page 10 of 21




 Seller shall promptly give written notice thereofto Purchaser and Purchaser shall have the right,
 at its sole option, either (I) to terminate this Agreement and receive the return of the Deposit, or
 (ii) to complete Closing (without any abatement of the Purchase Price) hereunder and take
 possession of the Property in its damaged condition.

                       (iii)   If Purchaser does not terminate this Agreement, the proceeds of
 any insurance paid between the dale of this Agreement and the Closing Date shall be paid or
 assigned by Seller to Purchaser on the Closing Date and all unpaid claims and rights in
 connection with losses shall be assigned to Purchaser at the Closing without in any manner
 affecting the Purchase Price.

                 (b)     Eminent Domain.

                         (i)    Seller covenants and warrants that it has not heretofore received
 any notice of any condemnation proceeding or other proceedings in the nature of eminent
 domain in connection with the property. In the event Seller receives any notice of any
 condemnation proceedings, or other proceedings in the nature of eminent domain, it will
 forthwith send a copy ofsuch notice to Purchaser. Purchaser shall have the sole right in the
 name of Seller (or in its own name) to negotiate for, to agree to, or to contest all offers and
 awards.

                          (ii)    If all or any part of the Property has been or is hereafter taken by
               n
 condemnatio or eminent        domain,  or if any such proceeding in relation to the Property has been
 or is hereafter commenced, or if notice of the contemplated commencement thereof has been or
 is hereafter given, Purchaser may, upon written notice to Seller, elect to cancel this Agreement,
 and in such event the Deposit shall be returned to Purchaser and neither party shall have any
 further liability or obligation hereunder.

                         (iii)   If all or any portion of the Property has been or is hereafter taken
  or condemned or if any such proceeding in relation to the Property has been or is hereafter
  commenced and this Agreement is not canceled, the Purchase Price for the Property shall be
  reduced by the total of any awards or damages actually received by Seller, and Seller shall, on
  the Closing Date, assign to Purchaser all of Seller’s right, title and interest in and to any awards
  or damages to which Seller may have become entitled or may thereafter be entitled by reason of
  any exercise of the power of eminent domain or condemnation with respect to or for the taking
  of the property or any portion thereof.

          16.    ASSIGNMENT OF AGREEMENT.

                   Subject to approval of the Bankruptcy Court, Purchaser shall have the right and
 authority to assign this Agreement and all of its rights and obligations hereunder to and for the
 benefit of a permitted named nominee, being a special purporse entity formed exclusively for the
 purpose of acquiring the Property and owned solely by the Purchaser. At the time of Closing,
 Purchaser may elect to assign to such permitted nominee, for no additional consideration, all of its
 right, title and interest in this Agreement Purchaser and such assignee, shall jointly and severally


                                                   10
Case 18-70870-JAD         Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                      Desc
                                Exhibit C Page 11 of 21




 indemnify, defend and hold Seller harmless of and from any transfer taxes, interest, and penalties
 arising solely from any assignment of this Agreement.

         17.     DEFAULT.

                  (a)      By Purchaser. If Purchaser shall default in the performance of its
  obligation under    this Agreement to close and purchase the Properly and Personal Property, then
  as Seller’s sole and exclusive remedy, the Escrow Agent shall deliver the Deposit to Seller as
  liquidated damages, for Seller’s loss and damages, it being agreed that Seller’s damages are
  difficult if not impossible to ascertain. Thereupon, this Agreement shall be terminated and both
  parties shall be released of further liability and obligations hereunder except those specifically
  provided herein which are to survive the termination of this Agreement, and Seller shall have no
  further right or remedy, either at law or in equity.

                  (b)     If Seller shall fail or refuse to proceed with the Closing hereunder and/or
  fail or refuse to cure any default or breach by Seller of this Agreement, Purchaser shall have the
  option of: (i) bringing an action for specific performance against Seller, at Seller’s cost;
  (ii)taking such title as Seller can give without abatement of the Purchase Price, except that any
  existing liens or encumbrances which can be removed by the payment of money shall be paid
  and discharged by Seller at or prior to Closing, or (iii terminating this Agreement, in which
  event the Escrow Agent shall return the Deposit to Purchaser, this Agreement shall become null
  and void, and neither party shall have any further obligations hereunder (except such obligations
  as are intended to survive Closing).

         18.     EXPENSE REIMBURSEMENT.

          If any other person or entity closes on the sale of the Property as the result of the
  submission ofa bid at a hearing or proceeding in the Bankrtupcy Case in excess of the Purchase
  Price set forth herein, Purchaser shall be reimbursed for its actual and reasonable expenses
  incurred in coneection with this agreement and sales process up to $25,000 to be paid from the
  sales proceeds.

         19.     ESCROW AGREEMENT.

          The Deposit shall be held in escrow by the Escrow Agent until the Closing or earlier
  termination of this Agreement in accordance with all applicable laws and regulations and subject
  to the following provisions:

                  (a)    Escrow Account. The Escrow Agent shall hold the Deposit in a non-
   interest bearing account. The duties of the Escrow Agent shall be determined solely by the
   express provisions of this Agreement and as required by applicable laws and regulations. The
   Escrow Agent shall not deliver the Deposit to either party (other than payment, or delivery in
   accordance with the Closing or in accordance with the other provisions of this Agreement) until
   the following has occurred: (i) the party claiming to be entitled thereto shall have given notice
   of such entitlement to the Escrow Agent. (ii) the Escrow Agent shall have sent a copy of such


                                                   11
Case 18-70870-JAD         Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                       Desc
                                Exhibit C Page 12 of 21




  notice to the other party, and (iii) the other party shall not have given, within tOdays ofreceipt
  of such notice, notice to the Escrow Agent that the claim of the first party is disputed. If the
   Escrow Agent receives notice within such 10-day period that the claim of entitlement is
  disputed, the Escrow Agent shall not pay such amounts to either party until such dispute is
   finally resolved by written agreement signed by both parties or by final non-appealable
  judgment of a court of law, and when such dispute is resolved, the Escrow Agent shall pay such
   funds to the party or parties entitled thereto pursuant to such final resolution.

                  (b)    Liability of Escrow Agent. The Escrow Agent shall not be liable for any
  mistake of fact or error ofjudgment or any acts or omissions of any kind unless caused solely by
  the Escrow Agent’s willful misconduct or gross negligence. The Escrow Agent shall be
  entitled to rely on any instrument or signature believed by it to be genuine and may assume that
  any person purporting to give any writing, notice or instruction in connection with this
  Agreement is duly authorized to do so by the party on whose behalf such writing, notice or
  instruction is given.

                 (c)     Indemnity of Escrow Agent. The parties will jointly indemnif3 and
  defend the Escrow Agent for and hold it harmless against any loss, liability or expense incurred
  without gross negligence or willful misconduct on the Escrow Agent’s part arising out of or in
  connection with the acceptance of, or the performance of its duties under this Agreement, as
  well as the costs and expenses of defending against any claim or liability arising under this
  Agreement.

                (d)   Taxpayer Identification Numbers. Seller and Purchaser agree to promptly
  furnish the Escrow Agent with their respective federal taxpayer identification numbers upon
  demand therefor.

         20.     MISCELLANEOUS.

                (a)     Modifications. This Agreement shall not be altered, amended, changed,
  waived, terminated or otherwise modified in any respect or particular unless the same shall be in
  writing signed by or on behalf of the party to be charged therewith.

                 (b)      Binding Nature. This Agreement shall be binding upon and inure to the
  benefit of the parties hereto and to their respective heirs, executors, administrators, successors
  and permitted assigns.

                 (c)     Waiver. No waiver of any breach of any agreement or provision herein
  contained shall be deemed a waiver of any preceding or succeeding breach thereof or of any
  other agreement or provision herein contained. No extension of time for performance of any
  obligations or acts shall be deemed an extension of the time for performance of any other
  obligations or acts.

                 (d)     I-leadings. The headings preceding the text of the sections and subsections
  hereof are inserted solely for convenience of reference and shall not constitute a part of this
  Agreement, nor shall they affect its meaning, construction or effect.

                                                   12
Case 18-70870-JAD         Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                      Desc
                                Exhibit C Page 13 of 21




                 (e)     Parties in Interest. This Agreement shall bind and inure to the benefit of
  the parties hereto and their respective heirs, executors, administrators, successors, assigns and
  personal representatives.

                 (f)   Counterøarts. This Agreement may be executed in one or more
  counterparts, each ofwhich when so executed and delivered shall be deemed an original.

                 (g)      Construction. Any singular word or term herein shall also be read as in the
  plural whenever the sense ofthis Agreement may require it. All pronouns and nouns and any
  variations thereof shall be deemed to refer to masculine, feminine or neuter, singular or plural,
  as the identity of the parties may require.

                (h)     Integration. This Agreement and the exhibits attached hereto embody the
  entire agreement and understanding between the parties and supersedes all prior agreements and
  understanding relating to the subject matter hereof. This Agreement may not be modified or
  discharged orally, nor may any waivers or consents be given orally, and every such
  modification, discharge, waiver or consent shall be in writing and signed by the party against
  which enforcement hereof is sought.

                (i)     Conflict Between Provisions: Governing Law. If any term or provision of
  this Agreement or the application thereof to any person or circumstance shall, to any extent, be
  invalid or unenforceable, the remainder of this Agreement or the application of such term or
  provision to person or circumstances other than those as to which it is held invalid or
  unenforceable shall not be affected thereby, and each term and provision of this Agreement shall
  be valid and be enforced to the fullest extent permitted by law. This Agreement shall be
  governed and construed in accordance with the laws of the Commonwealth of Pennsylvania.
  The state courts of Pennsylvania and federal courts located in Pittsburgh, Pennsylvania shall
  have exclusive jurisdiction to determine any dispute arising out of this Agreement.

                U)       Brokers. Each party hereby represents and warrants to the other that there
  was no broker, finder  or person acting as such in any way instrumental or having any part in
  bringing about this transaction.



                                 [SIGNATURE PAGE FOLLOWS]




                                                   13
Case 18-70870-JAD     Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47           Desc
                            Exhibit C Page 14 of 21




             IN WITNESS WHEREOF, the parties hereto have duly executed this Purchase
   and Sale Agreement as of the Effective Date.



                                        SELLER:


                                        Larry Fcederick

                                        %-Ltcv
                                        Sharon Frederick


                                        PURCHAcER:
                                        j2 rr%
                                        (% d’,tütL’
                                        Eric Frederick


                                        Jednifer t4ederick
   ESCROW AGENT:

   LAMPL SETTLEMENT SERVICES




   By:
         Name:
         Title:




                                          14
Case 18-70870-JAD     Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47          Desc
                            Exhibit C Page 15 of 21




             IN WITNESS WHEREOF, the parties hereto have duly executed this Purchase
   and Sale Agreement as of the Effective Date



                                        SELLER:


                                        Larry Frederick


                                        Sharon Frederick


                                        PURCHASER:


                                        Eric Frederick


                                        Jennifer Frederick

   ESCROW AGENT:

   LAMPL S 1E’MENT SERVI ES




   By:




         Name:
         Title:
                  OoJ.




                                          14
Case 18-70870-JAD   Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47   Desc
                          Exhibit C Page 16 of 21




                                 EXHIBIT A

                          (PROPERTY DESCRIPTION)
Case 18-70870-JAD        Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                            Desc
                               Exhibit C Page 17 of 21




        jo.     00—09         .,.“OOT.o-o       —‘Coo
       ALSO, ALL these certain two tracts of land situate In the Township of Taylor, County of Blair
       and State of Pennsylvania, the first of which1 known as the John Mock Mansion Farm’ is
       bounded and described as follows, to wit:

       BEGINNING at a past on line of lands now or formerly of E. Ebersole’s Heirs, thence by said
       lands South 39 degrees East 80 perches to a post on line of lands now of Philip Shelly’s Heirs;
       thence by land now or formerly of PhUip Shelty’s Hetrs, South 47 degrees West 62 perches and
       18 links to a post; thence by same South 37% degrees West, 55 perches and 7 links to a post
      on line of the right-of-way of the Morrisons Cove Branch of the Pennsylvania Railroad; thence
      by said right-of-way North 79’/z degrees West 64 perches and 4 lInks to a post line of other
      lands now or formerly of the said PhilIp Shelly’s Heirs; thence by said lands North 11 degrees
      West, 40 perches and 21 links to a stone; thence by same North 17¼ degrees West 5 perches
      and 14 links to a stone; thence by lands now or formerly of E. Ebersale’s Heirs, North 47
      degrees and 40 minutes East 137 perches to a post; the place of beginning, containing 74 acres
      and 132 perches net measure and having thereon erected a two-story brick house, bank barn,
      and other outbuildings.

      The second, originally a part of aforesaid Mansion tract, since separated therefrom by the
      aforesaid right-of-way of the Pennsylvania Railroad, bounded and described as follows, to wit:

       BEGINNING at a post on the aforesaid righl-of-way, thence by land5 now or formerly of Philip
      Shelley’s heirs, South 37% degrees West 75 perches and 10 links to Pine; thence by lands
      formerly of 6. Brldenbaugh, North Ii degrees West 72 perches and 10 links to the aforesaid
      right-of-way; thence along said right-of-way South 78’/z degrees East 60 perches and 20 links to
      the place of beginning, containing 12 acres and 132 perches, net measure.

      ALSO, ALL that certain ti-act of land, with the dwelling house, farm buildings and other
      improvements thereon erected, situate, lying and being in Taylor Township, Blair County,
      Pennsylvania and more particularly described as follows:

     BEGINNING at a corner now or formerly of Frederick Kiepser and John Breneman, thence by
     lands of said Klepser, North 28% degrees East 163 perches to a white oak; thence North 50
     degrees East 92 perches to a stone; thence by graveyard North 41 degrees West 1 perch to a
     slone; thence North 54 degrees East 2 perches to a stone; thence South (mistakenly written as
      north in deed into Ryntha SheIly) 38 degrees East 1 parch to a stone; thence by land now or
     formerly of Frederick Klepser, North 50 degrees East 25 perches 11 links 10 a post; thence by
Case 18-70870-JAD        Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47                            Desc
                               Exhibit C Page 18 of 21




       lands of Joseph Grabill Heirs or assigns North 19¼ degrees West 55¼ perche
                                                                                   s      post thence
       by lands now or formerly of David Snively South 50 degrees West 57 perche to a
                                                                                 s to a post; thence
       by lands flaw or formerly of Joseph Breneman, South 40 degrees West 143½ perche
       thence South 36% degrees West 52¼ perches to a post; thence by lands now           s toe post;
                                                                                   or formerly of
       Andrew BiddLe, South 13 degrees East 55 perches to a post; thence South 1014 degree
       37% perches to the place of beginning. Containing 78 acres and 84 perche              s East
                                                                                s and allowances,
       ALSO, ALL that certain tract of land in Taylor Township, Blair County, PennsylvanIa, adjoin
                                                                                                   ing
       the above tract, arid more particularly described as follows:

       BEGINNING at a post, thence by lands now or lormerly of John Brenaman, North 40 degree
       East 1433’a perches to a post; thence South 46 degrees West 62 perches to a post; thence s
       South 3614 degrees West 82 perches to a post, the place of beginning. Containing 2 acres
       89 perches.                                                                              and

       EXCEPTING, however, all that certain lot of land conveyed by Wayne M. Drake et. ux., to
       Voungs, Inc., by deed dated June 12, 1969 and recorded In Blair County Deed Book Volume
       890 at Page 505.
      EXCEPTING and RESERVING therefrom and thereout .631 conveyed from Mortg
                                                                                     agors herein
      to Thomas 0. Brawn and Linda J. Brown, his wife, and recorded in Blair County Deed Book
      ‘Jolume 953 at Page £52,
      ALSO, EXCEPTING and RESERVING therefrom and thereout 1.278 acres conveyed from
      Richard J. Frederick and 2. Louise Frederick to themselves by deed dated July11, 1955
      recorded in Blair County Deed Hook Volume 1128 at Page 854.                           and

      THE ABOVE PARCELS being a portion of the same premises title to which became vested
      Modgagors herein by Deed of Richard J. Frederick and 2. Louise Frederick, husban and In
                                                                                      d   wile,
      dated January11 2000, and recorded in Blair County Record Book Volume 1460, Page 533,

        LO .00     —ocf.,    -        .00 —000

      ALL that certain tract or land situate in Taylor Township, Blair County, Pennsylvania,
                                                                                             bounded
      and described as follows:

      BEGINNING at a post corner now or formerly of Abraham Bowers; thence North 57¾ degree
     West 84 perches and 8 Hnks to a post; thence North 72 degrees West 90 perches and            s
                                                                                           21 links
     to a post; thence by land now or formerly of Philip Shelly, South 13¼ degrees
                                                                                   East 162 perches
     to a post; corner of now or formerly of John Mock; thence North 46% degree
                                                                                 s East 162 perches
     to place of beginning. Containing 66 acres and 119 perches.

     BEING the same premises title to which became vested in the Mortgagors
                                                                                herein by Deed of
     Mark E. Slagenweit, Jr. and Bonnie K. Slagenweit, husband and w.le, dated
                                                                               April 10, 2002, and
     recorded in Blair County Record Book Volume 1630, Page 182.
Case 18-70870-JAD   Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47   Desc
                          Exhibit C Page 19 of 21




                                EXHIBIT A-I

                     (PERSONAL PROPERTY BEING SOLD)
Case 18-70870-JAD           Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47   Desc
                                  Exhibit C Page 20 of 21




                                   Frederick Equipment List

                Name                        Model.       Serial Number
     Chisel Plow                 Krause 20 ft
     Corn Planter                JD177ONT 12 row      AQ1770W725261
     Cultipacker                 BrIllion 25 ft
     Disc                        Krause 24ft
     Dump Truck                  1993 Ford LTL 9000   1FDZA9OX4PVA2S384
     Dump Truck                  1987 International   S14HCAJO391
 L
     Dump Truck                  1995 Volvo           4V2JCBM015R833788
     Forage                      International 600
                                 Blower
     Forage Harvester            JD7300               Z07300X507659
     Forage Table                Balzer               3460G
     Front End I.oader           Jo 544K              1DW544KflCE650174
     Grain Auger                 Westfield 10-51      157747
     Grain Drill                 JD1560 15 ft         1560X690695
     Grass Head                  JO                   CC630AX053855
     Hay Merger                  Victor               625772-200159
     Hay Rake                    Kuhn SR 600          40052
     Hay Tedder                  JD                   E00754A63218
     Haybine                     JDR4S0               1EOR45OXPDD391O61
     Large Square Baler          Kuhn 890L5B          VGNB000032
     Liquid Manure Tanker         Houie 6300 Gallon   1801-065804-486D5250
     Livestock Trailer            EBY 20 ft
     Manure Lagoon Pump          Houle 42 ft
     Manure Spreader             Kuhn 1150 Box
     Plow-Chisel                 JD 14 ft
     Silage Blade                 Leon 12 ft
     Skid Loader 1               Bobcat 570
 L
     Skid Loader 2               Bobcat 175
     TMR Mixer                    Kuhn 3160
     Toolcat                     Bobcat 5600
     Tractor 1                   JD4530               4630T021362R
     Tractor 2                   JD8400               RW8400P010225
     Tractor 3                   JD7710               R0T7710023188
     Tractor 4                   J04960               RW4960P006613
 !
     Tractor S                   iD4020 Power Shift   SNT213P133216R
     Tractor 6                   JD4020 Synchro
 ___________
               _______________    Range
Case 18-70870-JAD   Doc 184-3 Filed 01/27/21 Entered 01/27/21 13:51:47   Desc
                          Exhibit C Page 21 of 21



                        LIVESTOCK AS OF JANUARY 26, 2021

Milking Cows                             201
Bred Heifers                             18
Open Heifers                             23
Baby Calves                              20
Weened Calves                            13
TOTAL                                    275
